  Case 16-30176         Doc 50     Filed 10/29/18 Entered 10/29/18 12:05:21              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-30176
         OLIVIA C BINDER
         PHILLIP D BINDER JR
                  Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 09/22/2016.

         2) The plan was confirmed on 01/11/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
01/18/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 09/26/2018.

         6) Number of months from filing to last payment: 20.

         7) Number of months case was pending: 25.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 16-30176      Doc 50        Filed 10/29/18 Entered 10/29/18 12:05:21                     Desc Main
                                     Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor              $11,300.00
       Less amount refunded to debtor                             $0.00

NET RECEIPTS:                                                                                  $11,300.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                $3,170.04
    Court Costs                                                              $0.00
    Trustee Expenses & Compensation                                        $526.90
    Other                                                                    $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                $3,696.94

Attorney fees paid and disclosed by debtor:                    $0.00


Scheduled Creditors:
Creditor                                      Claim         Claim            Claim       Principal       Int.
Name                                Class   Scheduled      Asserted         Allowed        Paid         Paid
CAPITAL ONE BANK USA            Unsecured      2,000.00            NA              NA            0.00        0.00
CERASTES LLC                    Unsecured         514.00           NA              NA            0.00        0.00
CITY OF CALUMET CITY            Unsecured            NA         250.00          250.00           0.00        0.00
CITY OF CALUMET CITY            Unsecured         250.00           NA              NA            0.00        0.00
CITY OF CHICAGO HEIGHTS         Unsecured         100.00           NA              NA            0.00        0.00
COMMONWEALTH EDISON             Unsecured         765.00      1,198.26        1,198.26           0.00        0.00
COMMUNITY HOSPITAL              Unsecured      1,445.00            NA              NA            0.00        0.00
CROSSROAD OF AMERICA            Unsecured         358.00        357.76          357.76           0.00        0.00
DEPARTMENT OF EDUCATION/MOHE    Unsecured      3,206.00       3,402.88        3,402.88           0.00        0.00
EMP OF COOK COUNTY LLC          Unsecured          15.00           NA              NA            0.00        0.00
FOREST SOUTH ANIMAL HOSPITAL    Unsecured      1,049.61            NA              NA            0.00        0.00
IL STATE DISBURSEMENT UNIT      Priority       2,300.00            NA              NA            0.00        0.00
JEFFERSON CAPITAL SYSTEMS LLC   Unsecured         660.00        659.66          659.66           0.00        0.00
JEFFERSON CAPITAL SYSTEMS LLC   Unsecured         606.00        606.59          606.59           0.00        0.00
JEFFERSON CAPITAL SYSTEMS LLC   Unsecured         446.00        445.74          445.74           0.00        0.00
JPMORGAN CHASE BANK NA          Secured       13,325.00     12,800.00         1,085.16      1,085.16      185.96
JPMORGAN CHASE BANK NA          Unsecured      1,175.00         931.37            0.00           0.00        0.00
LVNV FUNDING                    Unsecured         457.00        549.58          549.58           0.00        0.00
NAVIENT                         Unsecured         222.00           NA              NA            0.00        0.00
NAVIENT SOLUTIONS INC           Unsecured      4,191.00            NA              NA            0.00        0.00
NAVIENT SOLUTIONS INC           Unsecured      1,469.00            NA              NA            0.00        0.00
NAVIENT SOLUTIONS INC           Unsecured         693.00           NA              NA            0.00        0.00
NICOR GAS                       Unsecured         414.00        354.65          354.65           0.00        0.00
PHYSICIANS IMMEDIATE CARE NC    Unsecured         216.00           NA              NA            0.00        0.00
PRA RECEIVABLES MGMT            Unsecured         649.00        649.13          649.13           0.00        0.00
PRA RECEIVABLES MGMT            Unsecured      1,449.00       1,449.38        1,449.38           0.00        0.00
PRA RECEIVABLES MGMT            Unsecured         477.00        477.09          477.09           0.00        0.00
PRA RECEIVABLES MGMT            Unsecured         883.00        882.70          882.70           0.00        0.00
QUANTUM3 GROUP LLC              Unsecured         184.00        112.92          112.92           0.00        0.00
QUANTUM3 GROUP LLC              Secured       16,300.00     21,925.00        16,300.00      5,157.09    1,174.85
QUANTUM3 GROUP LLC              Unsecured      5,403.00         353.91        5,978.91           0.00        0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 16-30176        Doc 50        Filed 10/29/18 Entered 10/29/18 12:05:21                   Desc Main
                                       Document Page 3 of 4



Scheduled Creditors:
Creditor                                        Claim         Claim         Claim        Principal       Int.
Name                                  Class   Scheduled      Asserted      Allowed         Paid          Paid
QUANTUM3 GROUP LLC                Unsecured      2,896.00            NA       2,896.57           0.00        0.00
QUANTUM3 GROUP LLC                Secured              NA       2,896.57      2,896.57           0.00        0.00
Quest Diagnostics                 Unsecured         368.00           NA            NA            0.00        0.00
Target NB                         Unsecured          82.00           NA            NA            0.00        0.00
THERESE M BOGS DDS LTD            Unsecured         179.00           NA            NA            0.00        0.00
UNITED STUDENT AID FUNDS INC      Unsecured         953.00        955.88        955.88           0.00        0.00
US DEPT OF ED NAVIENT SOLUTIONS   Unsecured     15,533.00     17,240.94     17,240.94            0.00        0.00
VILLAGE OF OLYMPIA FIELDS         Unsecured         225.00        225.00        225.00           0.00        0.00
VILLAGE OF PARK FOREST            Unsecured         304.00           NA            NA            0.00        0.00
VILLAGE OF PARK FOREST            Unsecured            NA         303.75        303.75           0.00        0.00
WELLS FARGO DEALER SERVICES       Unsecured      5,919.00       5,919.53      5,919.53           0.00        0.00


Summary of Disbursements to Creditors:
                                                               Claim           Principal                Interest
                                                             Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                        $0.00               $0.00                 $0.00
      Mortgage Arrearage                                      $0.00               $0.00                 $0.00
      Debt Secured by Vehicle                            $17,385.16           $6,242.25             $1,360.81
      All Other Secured                                   $2,896.57               $0.00                 $0.00
TOTAL SECURED:                                           $20,281.73           $6,242.25             $1,360.81

Priority Unsecured Payments:
       Domestic Support Arrearage                              $0.00                $0.00                $0.00
       Domestic Support Ongoing                                $0.00                $0.00                $0.00
       All Other Priority                                      $0.00                $0.00                $0.00
TOTAL PRIORITY:                                                $0.00                $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                              $44,916.92                 $0.00                $0.00


Disbursements:

       Expenses of Administration                               $3,696.94
       Disbursements to Creditors                               $7,603.06

TOTAL DISBURSEMENTS :                                                                          $11,300.00




UST Form 101-13-FR-S (09/01/2009)
  Case 16-30176         Doc 50      Filed 10/29/18 Entered 10/29/18 12:05:21                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/29/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
